Citation Nr: 0736137	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-17 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a left 
eye injury with cataract (left eye condition).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel




INTRODUCTION

The veteran served on active duty during World War II, from 
July 1942 to November 1945.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.


FINDINGS OF FACT

1.  The veteran admittedly did not engage in combat against 
enemy forces while in the military but, according to the 
available evidence, it still is just as likely as not he 
experienced a stressful event during World War II to account 
for his later diagnosis of PTSD.

2.  No competent medical evidence, however, shows the 
veteran's left eye condition bears any relationship to his 
military service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the 
veteran's PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2007).  

2.  The veteran's left eye condition was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 197 (2002).  In particular, 
letters from the RO in April 2002, September 2003, and May 
2005 (1) informed the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informed him about the information and evidence 
that VA would obtain and assist him in obtaining; (3) 
informed him about the information and evidence he was 
expected to provide; and (4) requested that he provide any 
evidence in his possession pertaining to his claims, or 
something to the effect that he should "give us everything 
you've got pertaining to your claims."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The Federal Circuit Court recently held that a statement of 
the case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 07-7130 (Fed. Cir. September 17, 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See, too, Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).



In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of the notice is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board had erred by relying on 
various post-decisional documents for concluding that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, but determining nonetheless that the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
so found the error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claims; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  Also, since the Board is 
granting one of his claims, for PTSD, there is obviously no 
prejudice in going ahead and doing that.

VA also fulfilled its duty to obtain all relevant evidence 
concerning the claims under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159.  The RO obtained all pertinent medical records 
identified by the veteran and his representative.  

Under the VCAA, VA must provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with his active 
military service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  But the 
threshold for the duty to get an opinion, including 
concerning this possible link, is rather low.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).



That said, the Board finds that the duty to assist in 
obtaining a medical nexus opinion was not triggered in this 
instance.  The specifics of the evidence of record will be 
set forth below in the analysis part of this decision.  But 
for the moment suffice it to say that the veteran's service 
medical records (SMRs) show his eyes were normal and indeed 
were for several ensuing years.  So this contradicts any 
assertion that his left eye condition may have been initially 
manifested during his military service or that his left eye 
condition is otherwise causally related to a disease 
contracted or an injury sustained during his active military 
service.  Simply put, there is absolutely no suggestion of 
this in the record.  Further, the Board finds that the 
medical and other evidence already of record is sufficient to 
decide the left eye claim, and the PTSD claim, too, since as 
mentioned it is being granted regardless, so VA has fulfilled 
its duty to assist the appellant in the development of his 
claim.  38 C.F.R. § 3.159(c).

That is to say, there is no indication there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to him.  
Thus, any such error is harmless and does not prohibit 
consideration of his appeal on the merits at this juncture.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

I.  PTSD

The veteran claims he experienced a stressful or life-
threatening event during his tour in World War II to account 
for his later diagnosis of PTSD.

Service connection for PTSD requires (i) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., DSM-IV), (ii) medical evidence establishing 
a link between current symptoms and an in-service stressor, 
and (iii) credible supporting evidence that the claimed in-
service stressor occurred.  38 C.F.R. § 3.304(f) (2007).

The RO has undertaken extensive efforts to locate the 
veteran's service medical and personnel records.  While, 
fortunately, VA found some of his service personnel records, 
it was unable to locate most of his service medical records.  
Requests by the RO to locate these additional records were 
unsuccessful.  In cases involving missing service medical 
records, VA has a heightened obligation to assist the 
claimant in the development of the case.  This heightened 
duty to assist includes searching for alternate methods of 
proving service connection.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991) (holding that, where the veteran's service 
medical records are unavailable through no fault of his, 
there is a heightened obligation for VA to assist the veteran 
in the development of his case and to provide reasons or 
bases for any adverse decision rendered without these 
records); Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding 
that the heightened duty to assist a veteran in developing 
facts pertaining to his claim in a case in which 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records).

As for the first requirement, a VA mental health examiner 
diagnosed the veteran with PTSD at a compensation examination 
in December 2004 and assigned a Global Assessment of 
Functioning (GAF) score of 55.  His VA outpatient treatment 
records and the report of that compensation examination show 
he claimed stressors of (1) serving on a ship that was lost 
from its convoy for twelve days which he feared would be 
sunk, and (2) seeing dead bodies.  Hence, these records 
confirm he has the requisite current medical diagnosis of 
PTSD - which presumably was in accordance with DSM-IV (see 
Cohen v. Brown, 10 Vet. App. 128 (1997)) and at least one 
stressor suggestively consistent with the circumstances of 
his service in World War II.

Therefore, the determinative issue is whether there also is 
objective confirmation of any of the veteran's claimed 
stressors - to conclude they in fact occurred.  The evidence 
necessary to establish occurrence of an in-service stressor 
depends on whether the veteran "engaged in combat with the 
enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If the 
veteran can meet this standard through military citation or 
other appropriate evidence, and the claimed stressors are 
related to combat, VA must accept his lay testimony regarding 
the reported stressors as conclusive evidence of their actual 
occurrence, provided the testimony is credible and 
"consistent with the circumstances, conditions, or hardships 
of such service."  In such cases, no further development or 
corroborative evidence is necessary.  38 C.F.R. § 3.304(f).  
See also 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The veteran's DD Form 214 does not show evidence of combat 
service, including receipt of a medal or other commendation 
specifically denoting this.  See VAOPGCPREC 12-99 (October 
18, 1999).  While his service personnel files and DD Form 214 
indicate he participated in the Rome Arno Campaign and that 
he received the Bronze Star, he denied participating in 
combat when asked about this during his December 2004 VA 
compensation examination.  In addition, his Bronze Star did 
not have the "V" device signifying valor for combat with an 
enemy force.  Consequently, his testimony alone is 
insufficient proof of a claimed in-service stressor.  
38 C.F.R. § 3.304(f).  Instead, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies his testimony or statements as to 
the occurrence of the claimed stressors.  See West (Carlton) 
v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993).

The Board finds that the veteran's service personnel records 
and information obtained from the Internet provide sufficient 
evidence to confirm the occurrence of a stressor during 
service - to support his PTSD diagnosis.  In Pentecost v. 
Principi, 16 Vet. App. 124 (2002), the Court held that a 
veteran need not corroborate his actual physical proximity to 
(or firsthand experience with), and personal participation 
in, rocket attacks while stationed in Vietnam.  See also 
Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding that 
"corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.)  



In this case at hand, the veteran subjectively feared that 
his ship would be torpedoed after losing its convoy to the 
island of Corsica.  The RO conducted Internet research that 
confirmed ship transports from Africa to Europe during July 
through December 1944.  The veteran's service personnel file 
shows he went from Africa to Corsica on March 3, 1944 and 
arrived on March 10, 1944.  Indeed, he left Corsica on 
December 15, 1944 and arrived in Italy on December 16 1944.  
However, the Internet research did not provide any evidence 
of a ship getting lost during that voyage.  During the VA 
mental status evaluation in December 2004, the examiner noted 
the veteran perceived the 12-day-long traumatic event as 
life-threatening.  And although he did not have a combat 
role, per se, he still felt threatened and experienced stress 
during those 12 days.  So on the basis of reasonable doubt, 
the record provides sufficient evidence to support his 
contention that he experienced a stressful or life-
threatening event in service - but especially those 12 days 
on his lost ship, to warrant granting service connection for 
his later diagnosed PTSD.  38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

II.  Left Eye Condition

The veteran claims he has a left eye condition as a result of 
an injury in service.  More specifically, he claims an insect 
laid eggs in his eyes during service that caused an 
infection, which since has continued to cause problems with 
this eye.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).



Unfortunately, as already acknowledged, most of the veteran's 
service medical records are missing and, therefore, 
unavailable for consideration in this appeal.  The limited 
service medical records that are available include the report 
of an examination when he indicated he had "trouble with 
both eyes"; this record does not, however, specify the 
nature of his eye problems.  The report of that same physical 
evaluation also found that his vision was 20/30 in both eyes.  
Indeed, the examiner noted they were normal and without 
abnormality.  

Notwithstanding this evidence, the veteran's VA outpatient 
treatment records show that he has a current diagnosis of 
bilateral cataracts.  Medical treatment reports in October 
2002 note vision changes, diplopia, eye pain, redness, 
glaucoma and bilateral cataracts.  So there is no question he 
has these conditions, only whether they are somehow 
attributable to his military service.  See, e.g., 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  See also 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).

Private treatment records in February 2001 show the veteran 
had a diagnosis of hyperopia with astigmatism of both eyes.  
However, VA considers refractive errors such as diplopia, 
hyperopia and astigmatism to be congenital or developmental 
abnormalities, which by law cannot be service connected.  
38 C.F.R. §§ 3.303(c), 4.9.  The only possible exception is 
if there is evidence of additional, superimposed disability 
due to aggravation during service of the congenital or 
developmental disease, but not defect.  VAOPGCPREC 82-90, 
55Fed Reg. 45,711 (July 18, 1990); Monroe v. Brown, 4 Vet. 
App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 
245 (1995); VAOPGCPREC 67-90 (July 18, 1990); and VAOPGCPREC 
11-99 (Sept. 2, 1999).  And there is no such evidence in this 
particular instance.



Competent medical evidence also shows VA first provided a 
diagnosis of a left eye condition in 2001, so almost 56 years 
after his separation from active duty.  The Federal Circuit 
Court has held that such a lengthy lapse of time is a factor 
for consideration in deciding a service-connection claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

There also is no medical evidence otherwise etiologically 
linking the veteran's left eye condition to his military 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

Since, for these reasons and bases, the preponderance of the 
evidence is against the claim, there also is no reasonable 
doubt to resolve in the veteran's favor.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for PTSD is granted.

Service connection for a left eye condition is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


